Case 1:20-mj-00084-IDD Document 11 Filed 03/06/20 Page 1 of 1 PagelD# 126

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Virginia

 

 

United States )
Plaintiff )
Vv. ) Case No. 1:20-mj-84
John Cameron Denton )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

John Cameron Denton

 

Date: 03/06/2020 /s/ Andrew M. Stewart

 

Attorney's signature

Andrew M. Stewart VSB#68683

 

Printed name and bar number
Dennis Stewart & Krischer PLLC

2007 15th Street North, Suite 201
Arlington, Virginia 22201

 

Address

andrew.m.stewart.esq@gmail.com

 

E-mail address

703-248-0626

 

Telephone number

703-248-8971

 

FAX number
